internal_revenue_service number release date index number --------------------------------- ----------------------------------------------------- ----------------------- ----------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc corp b06 plr-135983-07 date date legend parent distributing controlled controlled controlled llc llc ----------------------------------------------------- ----------------------- ------------------------------- ----------------------- ----------------------- ------------------------------- ---------------------------------------------------- ----------------------- ------------------------------- --------------------------------------------------- ----------------------- ---------------------------------- --------------------- ----------------------- ------------------------------- --------------------------------- ----------------------- ------------------------------------------------ ------------------------------------ ---------------------- ------------------------------------------------ plr-135983-07 sub sub sub sub partnership regulator business j exchange state w state x state y state z day h a b c d ------------------------------------------------------------ ----------------------- ------------------------------- ---------------------------------- ----------------------- ------------------------------------------------ ------------------------------------- ----------------------- -------------------------- --------------------------------------- ----------------------- -------------------------- ------------------------------------ ----------------------- ------------------------------- -------------------------------------------------------------- ------------------------------ ------------------------------------ ------------- ------------- -------- -------------- ------------------ -- ---- -- -- -------- plr-135983-07 e f dear ------------------- -- -- -------- -- this letter responds to a request for rulings dated date regarding certain federal_income_tax consequences of a series of proposed transactions additional information was submitted in letters dated date date date and date the information submitted is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has made no determination regarding whether the distributions described below i satisfy the business_purpose requirement of sec_1_355-2 ii are being used principally as a device for the distribution of the earnings_and_profits of any distributing or controlled_corporation see code sec_355 of the internal_revenue_code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing or any of the controlled corporations see sec_355 and sec_1_355-7 facts parent a state w corporation is the common parent of a group of affiliated corporations that files a consolidated_income_tax_return the parent group the members of the parent group compute their u s federal_income_tax liability using the accrual_method of accounting and each member has a taxable_year ending on day h parent has only common_stock outstanding which is publicly traded and listed on the exchange among other interests parent directly owns all of the outstanding_stock in each of distributing a state x corporation and sub a state w corporation both of which are members of the parent group in addition parent wholly owns two state x limited_liability companies llc and llc each a business_entity as defined in sec_301_7701-2 of the procedure and administration regulations that is disregarded for tax purposes as separate from its owner llc wholly owns sub a state x limited_liability_company that has elected under sec_301_7701-3 of the procedure and administration regulations to be classified as plr-135983-07 an association taxed as a corporation for u s federal tax purposes sub and llc are the general_partner and limited_partner respectively of partnership a state x partnership sub and llc own a and b percent of partnership respectively distributing has owned all of the stock of sub and sub both of which are state y corporations for more than five years during which time each corporation has been a member of a distributing separate_affiliated_group within the meaning of sec_355 the dsag distributing has also owned for more than five years all of the outstanding common_stock of each of controlled a state x corporation controlled a state z corporation and controlled a state x corporation collectively the controlled corporations in addition to their outstanding common_stock each of controlled and controlled also has preferred shares of stock currently outstanding controlled has outstanding c classes of non-voting cumulative preferred_stock that is owned by various persons in the past five years controlled has redeemed d of its preferred_stock none of which was held by distributing controlled has outstanding e classes of non- voting cumulative preferred_stock that is owned by various persons in the past five years controlled has redeemed f of its preferred_stock none of which was held by distributing controlled has only had common_stock outstanding all of which is owned by distributing parent and its direct and indirect subsidiaries are engaged in business j both domestically and abroad distributing and its subsidiaries other than controlled controlled and controlled are engaged in business j in state y partnership is also engaged in business j in state y parent has supplied information indicating that each of the dsag controlled controlled and controlled has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the proposed transactions for what are represented to be valid business purposes parent has proposed the following series of transactions the proposed transactions the recapitalizations i distributing will cause controlled to convert each class of its non-voting preferred_stock into voting preferred_stock with identical terms other than its voting rights recapitalization following recapitalization distributing will have control of at least of the total combined voting power of all classes of controlled stock entitled to vote and at least of the total number of shares of all other classes of stock of plr-135983-07 controlled recapitalization is intended to qualify as a reorganization under sec_368 ii distributing will cause controlled to convert each class of its non-voting preferred_stock into voting preferred_stock with identical terms other than its voting rights recapitalization following recapitalization distributing will have control of at least of the total combined voting power of all classes of controlled stock entitled to vote and at least of the total number of shares of all other classes of stock of controlled recapitalization is intended to qualify as a reorganization under sec_368 the spin-offs iii distributing will distribute all of the common_stock of the three controlled corporations to parent collectively the spin-offs distributing will not retain any stock in the controlled corporations after the spin-offs the transfer iv following the spin-offs parent will transfer all of the membership interests in llc and llc to distributing the transfer representations parent makes the following representations in connection with the proposed transactions in connection with the recapitalizations parent represents that a there is no plan or intention to alter the capital structure of controlled or controlled after the proposed transactions in connection with the spin-offs parent represents that b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the years of financial information submitted on behalf of the dsag is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d the years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such plr-135983-07 corporation there have been no substantial operational changes since the date of the last financial statements submitted e the years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted f the years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted g following the transaction the dsag controlled and controlled will each continue the active_conduct of its business independently and with its separate employees and controlled will continue the active_conduct of its business through employees of sub h the distribution of the stock of the controlled corporations will be carried out for the following corporate business purposes to allow distributing to focus on its state y business j operations specifically after the spin-offs and the transfer distributing will own all of parent’s business j operations under the jurisdiction of regulator the distribution of the stock of the controlled corporations is motivated in whole or substantial part by this corporate business_purpose i the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or the controlled corporations or both j for purposes of sec_355 immediately after the spin-offs no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the spin-offs k for purposes of sec_355 immediately after the spin-offs no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of any of the controlled corporations’ stock entitled to vote or percent or more of the total value of shares of all classes of any of the controlled corporations’ stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the spin-offs or ii attributable to distributions on distributing stock_or_securities that were acquired by plr-135983-07 purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the spin-offs l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no intercorporate debt will exist between distributing and the controlled corporations at the time of or subsequent to the distribution of the controlled corporations' stock n immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d i r b and as currently in effect sec_1_1502-13 as published by t d immediately after the spin-offs distributing and the controlled corporations will each continue to be a member of the parent group o at the time of the spin-offs distributing will not have an excess_loss_account in the stock of any of the controlled corporations p payments made in connection with all continuing transactions if any between distributing and the controlled corporations or solely among the controlled corporations will be based on terms and conditions arrived at by the parties bargaining at arm’s length q no two parties to the transaction are investment companies as defined in sec_368 and iv r the spin-offs are not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled controlled and controlled including any predecessor or successor of any such corporation s none of distributing controlled controlled and controlled is a disqualified_investment_corporation as defined in sec_355 in connection with the transfer parent represents that t no stock_or_securities will be issued for services rendered to or for the benefit of distributing in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of distributing that is not evidenced by a security or for interest on indebtedness of distributing which accrued on or after the beginning of the holding_period of parent for the debt plr-135983-07 u the transfer is not the result of the solicitation by a promoter broker or investment house v w parent will not retain any rights in the property transferred to distributing the value of the stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts x any debt relating to the stock being transferred that is being assumed as determined under sec_357 was incurred to acquire such stock and was incurred when such stock was acquired and each transferor is transferring all of the stock for which the acquisition_indebtedness being assumed as determined under sec_357 was incurred y the fair_market_value of the assets to be transferred by parent to distributing will in each instance be equal to or exceed the sum of the liabilities to be assumed as determined under sec_357 by distributing z the liabilities of parent to be assumed as determined under sec_357 by distributing were incurred in the ordinary course of business and are associated with the assets to be transferred aa there is no indebtedness between distributing and parent and there will be no indebtedness created in favor of parent as a result of the transaction bb the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined cc all exchanges will occur on approximately the same date dd there is no plan or intention on the part of distributing to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction ee taking into account any issuance of additional shares of distributing stock any issuance of stock for services the exercise of any distributing stock_rights warrants or subscriptions a public offering of distributing stock and the sale exchange transfer by gift or other_disposition of any of the stock of distributing to be received in the exchange parent will be in control of distributing within the meaning of sec_368 of the code ff in connection with the transfer parent will be deemed to receive stock approximately equal to the fair_market_value of the property transferred to distributing or for services rendered or to be rendered for the benefit of the transferee plr-135983-07 gg distributing will remain in existence and retain and use the property transferred to it in a trade_or_business hh there is no plan or intention by distributing to dispose_of the transferred property other than in the normal course of business operations ii each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction jj distributing is not and will not be an investment_company within the meaning of sec_351 and sec_1_351-1 kk neither parent nor distributing was or is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtor ll distributing is not and will not be a personal_service_corporation within the meaning of sec_269a mm immediately following the transfer the fair_market_value of the assets of distributing will exceed the sum of the distributing’s liabilities nn immediately prior to the transfer the fair_market_value of parent’s assets will exceed the sum of parent’s liabilities oo the fair_market_value of the assets transferred to distributing will exceed the parent’s aggregate tax basis in those assets immediately before the transfer rulings based solely on the information submitted we rule as follows with respect to the proposed transactions the distributions the spin-offs will be distributions described in sec_355 distributing will recognize no gain_or_loss upon the distribution of the common_stock of controlled to parent sec_355 distributing will recognize no gain_or_loss upon the distribution of the common_stock of controlled to parent sec_355 distributing will recognize no gain_or_loss upon the distribution of the common_stock of controlled to parent sec_355 plr-135983-07 parent will not recognize any gain_or_loss and no amount will be included in its income upon its receipt of the common_stock of controlled controlled and controlled from distributing sec_355 parent’s aggregate basis in the common_stock of controlled controlled and controlled and the stock of distributing will be the same as parent’s basis in the stock of distributing immediately before the spin-offs allocated among the common_stock of controlled controlled and controlled and the common_stock of distributing in proportion to the respective fair market values of each in accordance with sec_1_358-2 sec_358 b and c parent’s holding_period of the common_stock of controlled controlled and controlled received in the spin-offs will include parent’s holding_period of the shares of distributing with respect to which the spin-offs will be made provided that such shares are held as capital assets on the date of the spin-offs sec_1223 proper allocation of earnings_and_profits between distributing on the one hand and controlled controlled and controlled on the other hand will be made in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the transfer for u s federal_income_tax purposes as a consequence of llc and llc being disregarded from its owner for federal_income_tax purposes parent will be treated as directly transferring to distributing all of the stock of sub and a b interest in partnership treas reg no gain_or_loss will be recognized by parent upon the transfer of its interest in sub and partnership to distributing in constructive exchange for distributing stock sec_351 and sec_357 sec_1_1502-80 and revrul_80_323 1980_2_cb_124 the basis of parent’s stock in distributing after the spin-offs will be increased by the basis of parent’s interests in sub and partnership that was transferred to distributing subject_to appropriate adjustments sec_358 and d and sec_1_1502-32 no gain_or_loss will be recognized by distributing on the receipt of parent’s interests in sub and partnership in constructive exchange for shares of distributing stock sec_1032 plr-135983-07 the basis of each asset received by distributing will in each instance equal the basis of that asset in the hands of parent immediately before the transfer sec_362 the holding_period of each asset received by distributing in the transfer will in each instance include the period during which parent held that asset sec_1223 caveats no opinion is expressed about the federal tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above ruling in particular no opinion is expressed regarding i whether the distributions satisfy the business_purpose requirement of sec_1_355-2 ii whether the proposed transactions are used principally as a device for the distribution of the earnings_and_profits of distributing or any of the three controlled corporations see sec_355 and sec_1_355-2 or iii whether the proposed transactions are part of a plan or series of related transactions under sec_355 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter other than the specific rulings numbered through above with respect to the transfer no opinion is provided with respect to the treatment of or consequences resulting from the contribution of the partnership to distributing in the transfer no rulings are provided with respect to the recapitalizations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling including but not limited to prop_reg sec_1_355-3 published in fed reg no date have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in section dollar_figure of revproc_2007_1 2007_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-135983-07 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification upon examination cc ___________________________ steven j hankin senior technician reviewer branch office of associate chief_counsel corporate sincerely
